DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 11, the prior art does not disclose or render obvious a hybrid dual-clutch transmission comprising a combination of features including the three power transmission regions as claimed are radially stacked and are axially at least partially overlapping, the third clutch is radially outward of the first and second clutches, wherein the actuating chambers are radially stacked one on top of the other, wherein the centrifugal oil chambers are radially stacked one on top of the other are axially at least partially overlapping, and the third input hub (connected to drive shaft) is an inner carrier and the third output hub (connected to the dual clutch) is an outer carrier. The closest prior art is Heinrich (DE 102007003107); however if Heinrich were modified as suggested by the Examiner to switch the inner and outer hubs of the main clutch then the remaining stacked features of the claim would be rearranged and would not all stack and overlap as they are recited.  As such, the arguments are persuasive, at least partially, such that the rejection is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/STACEY A FLUHART/Primary Examiner, Art Unit 3659